Title: To James Madison from William Eustis, 9 April 1812
From: Eustis, William
To: Madison, James


SirWar Dept. April 9th: 1812
I beg leave to represent, that the additional duties which have devolved on this Department by the late acts of congress, render it indispensably necessary, that the business of the Indian department, together with that of issuing military land warrants, should be transfered from this to some other Department or Officer of Government. I would also invite your attention to an alteration or improvement of the War Department, which may be better adapted to the formation and execution of such arrangements as are necessary for the prosecution of active and extensive military operations.
William Eustis.
